Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 17, 2022

The Court of Appeals hereby passes the following order:

A22A1413. IN THE INTEREST OF T. H., A CHILD.

      T. H., a child, appeals from a disposition hearing out of the Juvenile Court of
Clayton County. Appellate counsel was not appointed in this case until after this
appeal was docketed. Because T. H. intends to raise claims of ineffective assistance
of trial counsel and because he did not have the opportunity to raise those claims
before the appointment of appellate counsel, we now remand this case to the trial
court for an evidentiary hearing and ruling on the issue of trial counsel’s
effectiveness. See Mangrum v. State, 285 Ga. 676, 683 (12) (681 SE2d 130) (2009)
(remanding case for trial court to conduct evidentiary hearing on claims of ineffective
assistance of trial counsel). Accordingly, Appellant’s motion to remand is
GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/17/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.